DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Figure 5 does not include a line VI-VI as indicated on page 4, line 5;
Reference character 22 (see page 4, line 29) is not present in any of the drawings; and
Reference characters 43,44 (see page 8, line 2) are not present in any of the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Line V-V (see Figure 6) is not present in the specification;
On page 4, line 29, reference character 22 is used to denote both the “exterior part” and the “pad” (as discussed above, reference character 22 is not present in any of the drawings);
On page 8, line 27, “Fig. 4” should be “Fig. 8”; and
On page 11, the last line, “28a” should be “28” (there is no reference character 28a in the drawings).
Appropriate correction is required.

The specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The claims are replete with terms/limitations which do not have an antecedent basis in the specification.  For example, the terms “top layer” and “bottom layer” (i.e., see claim 1, lines 2-3, 4 and 6-7), “applicator section”(i.e., see claim 1, lines 8 and 10), distance being “limited to at most 50% of the width of the linear elevation” (see claim 2, lines 12-14) and “the limitation “not less than 1%” (see claim 3, line 5) do not have an antecedent basis in the specification.  The Applicant should review all of the claims to ensure that each element defined therein has an antecedent basis in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefinite language and terms that lack antecedent basis which render the claims difficult to examine.  For example, term “substantially” (used throughout the claims, i.e., see claim 1, lines 9, 14 and 23 and claim 2, line 4) is considered to be indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In regard to claim 1, an antecedent basis for “the border” (see line 13) has not been defined.  Further, the recitation “if an agent bearing portion is arranged on both the top and bottom layer” is considered to be indefinite in that the metes and bounds of the claim have not been clearly defined.  Further in regard to claim 1, on lines 10-11, it appears “the material” should be “the excess material” to clarify the material referred on line 8 is the same material referred on lines 10-11.
In regard to claim 2, an antecedent basis for “the border” (see lines 5 and 11) and “the maximal distance” (see line 10) has not been defined.

In regard to claim 7, an antecedent basis for “the ripped off edges” (see line 4) has not been defined.
In regard to claim 15, an antecedent basis for “the edge” (see line 4) has not been defined.
In regard to claim 19, the term “particularly” (see line 3) is considered to be indefinite.  The term “particularly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claims should be reviewed and revised to ensure that a complete and operative device is clearly defined therein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12, 14, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent 3,240,326, as cited by the Applicant).
In regard to claim 1, Miller discloses an applicator device for applying an agent to a delicate surface comprised of a top and bottom layer 12 (see Figure 2) of a flexible material and having along an edge a grip zone 29, a weakening line 33, 34 35 extending within the top layer 
Although the Miller reference does not disclose parallel weakening lines on both the top and bottom layers, as claimed, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the both the top and bottom layers can include such weakening lines at the same position (which would render them parallel) since it has been held that the mere duplication of essential working elements of a device involves only routine skill in the art.  In the instant case, one of ordinary skill in the art would readily recognize parallel weakening lines on both the top and bottom layers would enable the excess material to be more easily torn away.  Further, the Miller reference does suggest the use of additional weakening lines (see column 3, lines 11-16).
In regard to claims 3 and 4, although the weakening lines are not shaped as claimed, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the shape of the device (and as such the shape, orientation of the weakening lines) can be designed to have any suitable shape, including those claimed, without effecting the overall operation of the device, especially since the Miller reference in no way limits the overall shape of the device or weakening lines.

In regard to claims 6, 7, 9 and 10, since the agent confinement structure was not selected when addressing claim 1 above (the “volume of a material carrying an agent” was instead selected), claims 6, 7 and 9, which further define the confinement structure, do not add any patentable structure to the claims.
In regard to claim 8, although the Miller reference does not disclose the particularly claimed dimensions of the volume 11, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the various dimensions of the device, including the size of the volume 11, can be designed to have any suitable dimensions, including those claimed, without effecting the overall operation of the device, especially since the Miller reference in no way limits the dimensions of the volume.
In regard to claim 12, the top and bottom layers are attached to each other exterior the application section so that the agent is confined within the applicator section.
In regard to claim 14, the layers are formed from a polymeric material (see column 2, lines 45-47).  Although the Miller reference does not disclose the particularly claimed structure of the layers, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the layers can be designed in any suitable and 
In regard to claim 15, the top and bottom layers (formed by element 12) are constituted by a one-piece sheet folded on itself along the edge of the grip zone 29.
In regard to claim 17, although the Miller reference does not disclose the weakening lines are formed with a laser beam as claimed, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the weakening lines may be formed via any suitable and known method, including being formed by laser beams, without effecting the overall operation of the device, especially since the Applicant has not indicated that the particular manner in which the weakening lines are formed is critical to the overall operation of the device and the Miller reference in no way limits the manner in which the weakening lines may be formed.
In regard to claims 18 and 19, the Miller device is used for applying a pharmaceutically effective agent/product/formulation (see column 2, lines 4-6).  Although the Miller reference does not disclose the device is used to apply the agent to sensitive areas of the skin of a user, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made the pad 11 in the Miller device can be impregnated with a variety of agents for use on a variety of surfaces, including the skin of a user, without effecting the overall operation of the device.
In regard to claim 20, the Miller device is used to apply an agent to the surface of a toilet seat or other plumbing fixture or the like (see column 1, lines 1-3) wherein such a surface is considered to be a “delicate technical surface”.
Allowable Subject Matter
Claims 2, 11, 13 and 16 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Smith et al. ‘620 and ‘109 references are cited as being directed to the state of the art as teachings of other applicator device which may be torn open along weaken lines in order to expose an applicator pad.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





DJW
1/19/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754